ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_03_FR.txt. 51

DÉCLARATION DE M LE JUGE REZEK

1 De l'avis de la majorité de la Cour, la demande en revision présentée
par la République fédérale de Yougoslavie est irrecevable Il en résulte
que l’affaire du Génocide, ayant pour demandeur la Bosnie-Herzégovine
et pour défendeur la République fédérale de Yougoslavie, doit suivre
normalement son cours Pour ma part, je ne peux, en aucune façon,
m/’associer à cette conclusion

2 Deux idées générales fondent mon opposition à la décision prise par
la Cour D'abord, en l’état actuel du droit international, la juridiction de
la Cour ne s'impose pas à un Etat contre son gré Ensuite, les ambiguités
du système des Nations Unies, notamment celles dont l’Orgamsation,
dans un passé récent, a fait preuve s’agissant du statut de l’ancienne You-
goslavie, et des Etats qui ont vu le jour après la désintégration de cette
dernière, ne peuvent pas opérer en l’espèce contre l’auteur de la demande
en revision Il me semble que même les incertitudes et les contradictions,
fort compréhensibles, qui ont marqué la conduite des gouvernements de
la région durant la dernière décennie, ne sauraient, en Justice, opérer par
la suite contre l’intérêt de ces Etats Et surtout pas contre l’intérêt d’un
seul d’entre eux

3 La teneur de la résolution 777 (1992) du Conseil de sécurité me
semble pourtant assez claire Elle donne à penser que l'entité à l'égard
de laquelle la Cour a affirmé sa compétence dans l’arrêt du 11 juillet 1996,
une fraction de l’ancienne République socialiste de Yougoslavie, ne pou-
vait, à cette époque, s’attribuer la qualité de Membre des Nations Unies,
ni de partie au Statut de la Cour, n1 de partie à la convention de 1948 sur
le génocide Du fait de ce qui apparaissait comme la volonté des autres
Etats, du fait de l’attitude de la majorité de ceux-c1 et, par conséquent, de
l'Organisation, le dévolutaire principal de l’ancienne Yougoslavie se trou-
vait empêché de revendiquer quoi que ce soit sur la base de son apparte-
nance — pourtant affirmée par lui-même, signe de sa conviction — à ces
cadres conventionnels Il serait inéquitable, 11 serait contraire aux prin-
cipes les plus élémentaires du droit, de mer à un Etat, à l’intérieur d’un
système donné, une qualité quelconque au regard de certains effets, et
d'affirmer cette qualité par rapport à d’autres effets choisis

4 Quoi qu'il en soit, la nouvelle Yougoslavie est un Etat Membre des
Nations Unies et partie au Statut de la Cour depuis le 1° novembre 2000
Son adhésion à la convention de 1948 sur le génocide, faisant suite à
l'intervention du conseiller juridique de l'Organisation, date du mois
de mars 2001 et a été assortie d’une réserve à l’article IX relatif à la com-
pétence de la Cour pour le règlement de différends La formulation d’une
réserve, en règle générale, est une prérogative de tout Etat qui exprime

48
52 DEMANDE EN REVISION (DECL REZEK)

son consentement à un traité, le bénéfice de ce droit n’aurait pas été
contesté aux autres Etats 1ssus de la désintégration de l’ancienne Yougo-
slavie, 1l n’en peut en aller autrement pour l’Etat demandeur de la revi-
sion

5 La Cour aurait pu considérer comme fait nouveau la définition par
les Nations Unies, en novembre 2000, de ce qui se trouvait dans une zone
grise depuis 1992, de ce qui aurait pu ainsi paraître incertain en
1996 l’ancienne République socialiste de Yougoslavie avait cessé d’exis-
ter, l'administration de M Milosevic n’avait pas assuré la continuité de
l'Etat désintégré L’affirmation de la compétence de la Cour à l'encontre
du défendeur par l’arrêt du 11 juillet 1996, qui est le résultat d’une appré-
hension inexacte de la situation de fait, mériterait à présent de faire
l’objet d’une revision

6 Autrement, j'aurais proposé le rejet im limine de la demande en revi-
sion, mais pour une raison diamétralement opposée à celles de la majo-
rité la République fédérale de Yougoslavie, un des Membres les plus
récents de l'Organisation des Nations Unies, ne se confond pas avec
l’entité vue par la Cour comme défenderesse dans l’arrêt du 11 juillet 1996
De ce chef, la nouvelle Yougoslavie n’est pas fondée 4 demander la revi-
sion Elle n’est pas partie au différend porté devant la Cour par la
Bosnie-Herzégovine A la Cour de dire, le moment venu, si ce différend
subsiste en l’absence de défendeur

{ Signé) Francisco REZEK

49
